                                                          TRAVIS A. GAGNIER
                                                           ATTORNEY AT LAW
                                                  33507 NINTH AVENUE SOUTH, BLDG. F
                                                         FEDERAL WAY, WA 98003
                                                           253-941-0234 (Main)
                                                                                                          SOUTHCENTER OFFICE
          SEATTLE OFFICE                                     www.bestbk.com
                                                                                                     14900 Interurban Avenue S., Suite 271
     1420 Fifth Avevue, Suite 2200
                                                                                                              Seattle, WA 98168
          Seattle, WA 98101                                      April 19, 2019
             206-622-0123                                                                                       253-852-8114


     Case #: 19-10010
     Re: Kwang & Yong Chong




                                                                      Fees

                                                                                                            Rate          Hours
12/05/2018       TAG       Initial meeting with client. Client was previously in a couple of years
                           ago. Looked and notes and received updated information.                        410.00            0.60             246.00

12/06/2018       SM        Intake meeting with client, going over paperwork, assisting with
                           questions on forms and of clients.                                             180.00            1.10             198.00
                 SM        Begin preparation of petition, plan and schedules.                             180.00            0.40              72.00
                 SM        Prepared list for clients of documents and information we still need
                           from them, deadline for same and instructions on how to get the
                           information to us.                                                             180.00            0.10              18.00
                 TAG       Work on case for clients re: four cars in the plan (said they had
                           one), estimating payments and calls w/ them re: options.                       410.00            0.70             287.00

12/07/2018       JR        Prepared plan for TAG's meeting                                                180.00            0.90             162.00
                 JR        Prepared quit claim for TAG's meeting                                          180.00            0.40              72.00
                 TAG       Meeting with client going over pw for filing, quit claim to get house
                           back in their name (mortgage are in their names, have been, they
                           live in the house), going over questions, etc.                                 410.00            1.00             410.00

12/18/2018       TAG       Cont work on case re: deeding back the house prior to filing,
                           contact GJ re: recording, letting us know re: same.                            410.00            0.30             123.00

12/19/2018       TAG       Revisions to plan, reviewed again with clients re: payments, getting
                           filed as soon as deed is recorded. Conf w/ JR re: same.                        410.00            0.50             205.00

12/28/2018       GJ        Review quit claim deed; obtain and complete real estate excise tax
                           form and Wn State Recorders Cover Sheet                                        410.00            0.30             123.00

01/08/2019       TAG       Cont work on deed, research re: gift exemption to transfer tax. Prep
                           form for clients re: same.                                                     420.00            0.40             168.00

01/11/2019       GJ        Record quit claim deed at King County recorder's office                        420.00            0.40             168.00
                 TAG       Review of e-petition w/ clients prior to filing, went over plan and
                           questions. Notes to para re: e-filing stopping repos. List again w/
                           clients re: info we need to completion the filing now that we have
                           the RE issue resolved.                                                         420.00            0.60             252.00

01/14/2019       JR        Finalized emergency case filing to stop pending lawsuit, reviewed
                           Schedule F to ensure all creditors clients provided are listed per
                           TAG Instructions. Review of disclosure statements in order to file
                           case and obtain a case number. File case with court.                           185.00            0.70             129.50
                 JR        Researched pending lawsuit. Notified Attorney Jameson of filed
                           bankruptcy, stopping lawsuit.                                                  185.00            0.80             148.00
        Kwang & Yong Chong                                                                 Statement Date: 04/19/2019
        Account No.    2100.00                                                              Statement No.       25312
                                                                                                 Page No.           2

                                                                                                 Rate     Hours
             HM    Prepared letter to client re: filing case and approximate plan
                   payment amount.                                                             135.00       0.30         40.50

01/15/2019   HM    Prepared letter to client re: 341 meeting with map and other
                   instructions.                                                               135.00                     0.00
             TAG   Review and sign initial letters/instructions to clients RE: payments,
                   court dates. Check status regarding stayed actions.                         420.00       0.30        126.00
             JR    Work on trustee information sheet, assembling same for review by
                   attorney prior to upload to trustee. Noted items of interest for TAG
                   to review.                                                                  185.00       0.50         92.50

01/18/2019   GJ    Review proof of claim for possible objection as incorrectly filed as
                   secured, unsecured or priority, review for allowability of same re:
                   Discover                                                                    420.00       0.10         42.00

01/21/2019   TAG   Work on means, budget and schedules for completion review. Lots
                   going on w/ business, many vehicles.                                        420.00       0.50        210.00

01/24/2019   GJ    Review proof of claim for possible objection as incorrectly filed as
                   secured, unsecured or priority, review for allowability of same re: T
                   Mobile                                                                      420.00       0.10         42.00

01/28/2019   JR    Continued work on schedules, plan and statements for filing of the
                   balance of same with court by the deadline.                                 185.00       1.40        259.00
             TAG   Revised plan, schedules and budget to drop a couple of vehicles,
                   business info.                                                              420.00       0.40        168.00

01/29/2019   SH    Telephone call with client - LVM re: items needed.                          135.00                     0.00
             TAG   Review meeting w/ clients re: plan, schedules, budget and means
                   test.                                                                       420.00       0.50        210.00
             TAG   Revised for final versions of plan, budget. Notes to para re: same,
                   finalizing and filing completion.                                           420.00       0.50        210.00
             CB    Finalized plan, schedules per TAG instructions. Filed completion
                   documents with court. Instructions to HM re: letters to clients.            185.00       0.50         92.50

01/30/2019   HM    Prepare completion letter and send to client with final plan payment
                   amount, and terms of plan.                                                  135.00       0.20         27.00
             HM    Prepare and file declaration of mailing. Mail notice to all creditors
                   on the mailing matrix.                                                      135.00                     0.00
             TAG   Review and approve TIS                                                      420.00       0.25        105.00
             TAG   Review of completion notes. Reviewed, revised and signed initial
                   letters/instructions to clients re: payments, court dates and
                   follow-up items.                                                            420.00       0.20         84.00

02/07/2019   SH    Telephone call with client - LVM re: additional info needed                 135.00                     0.00
             GJ    Review proof of claim for possible objection as incorrectly filed as
                   secured, unsecured or priority, review for allowability of same re:
                   Key Bank- secured                                                           420.00       0.10         42.00

02/08/2019   GJ    Review proof of claim for possible objection as incorrectly filed as
                   secured, unsecured or priority, review for allowability of same re:
                   Amex                                                                        420.00       0.10         42.00
        Kwang & Yong Chong                                                                    Statement Date: 04/19/2019
        Account No.    2100.00                                                                 Statement No.       25312
                                                                                                    Page No.           3

                                                                                                    Rate     Hours

02/19/2019   GJ    Review proof of claim for possible objection as incorrectly filed as
                   secured, unsecured or priority, review for allowability of same re:
                   Hyundai-secured- 2 claims                                                      420.00       0.10         42.00

02/20/2019   SH    Call client to remind them of the upcoming 341 meeting.                        135.00                     0.00

02/21/2019   GJ    Review files; review trustee website; review filed claims; prepare
                   341 Report                                                                     420.00       0.50        210.00
             GJ    Draft Notice of Hearing, Objection to Claim; Proof of Service and
                   Proposed Order re Hyundai America Claim #6; Draft Declaration in
                   Support of Objection                                                           420.00       0.50        210.00

02/22/2019   TAG   Review of case for upcoming 341 meeting. Review 341 report;
                   notes for meeting/discussion with client. Instructions to staff re: file
                   prep.                                                                          420.00       0.30        126.00
             CB    Work on file prep for hearing. Gathered documents needed for 341
                   meeting. Check on TIS documents.                                               185.00       0.30         55.50

02/25/2019   TAG   Met with clients re: 341 meeting questions and concerns.
                   Represented at meeting of creditors. 7am - 12pm, 6 on.                         420.00       0.80        336.00
             TAG   Notes to file re: 341 meeting, next steps for confirmation.
                   Instructions to para re: amending plan to pay Key arrears, bank
                   stmts and dec on contribs by children. Prepared amended Sch C.                 420.00       0.50        210.00

02/28/2019   GJ    Review proof of claim for possible objection as incorrectly filed as
                   secured, unsecured or priority, review for allowability of same re:
                   Amex                                                                           420.00       0.10         42.00

03/05/2019   JR    Worked on confirmation issues. Prepared amended plan and
                   declaration for children to sign. Fwd to TAG.                                  185.00       0.80        148.00
             TAG   Work on confirmation issues. Revised amended plan. Will need
                   motion to confirm it. Notes to para re: f/u on dec from kids
                   (reviewed same), bank stmts.                                                   420.00       0.40        168.00

03/08/2019   JR    Worked on confirmation issues, provided the requested documents
                   to the Trustee.                                                                185.00       0.30         55.50

03/11/2019   JR    Prepared motion, dec and order to confirm 1st amended plan.                    185.00       0.60        111.00
             TAG   Review, revise and finalize motion and dec re: confirmation.                   420.00       0.20         84.00

03/19/2019   GJ    Review proof of claim for possible objection as incorrectly filed as
                   secured, unsecured or priority, review for allowability of same re:
                   JPMorgan- secured                                                              420.00       0.10         42.00

03/21/2019   GJ    Review proof of claim for possible objection as incorrectly filed as
                   secured, unsecured or priority, review for allowability of same re:
                   Connexus CU-secured                                                            420.00       0.10         42.00
             GJ    Review proof of claim for possible objection as incorrectly filed as
                   secured, unsecured or priority, review for allowability of same re:
                   Citibank                                                                       420.00       0.10         42.00
        Kwang & Yong Chong                                                                Statement Date: 04/19/2019
        Account No.    2100.00                                                             Statement No.       25312
                                                                                                Page No.           4

                                                                                                 Rate    Hours

03/26/2019   GJ    Time period for unsecured creditors to have filed proof of claims
                   has passed; review file; review trustee website; prepare feasibility
                   report.                                                                     420.00      0.35         147.00

03/29/2019   TAG   Review of feasibility report from GJ. Notes to para on case re:
                   same, f/u items.                                                            420.00      0.10          42.00

04/01/2019   JR    Work on confirmation issues. Reviewed and rrepared response to
                   Trustee Motion to Dismiss.                                                  185.00      0.50          92.50

04/03/2019   TAG   Review of case, notes. Finalized response to MTD (case should
                   confirm).                                                                   420.00      0.25         105.00
             JR    Review IRS proof of claim. Need 2014 personal taxes and
                   2013-2018 FICA returns. Notes to file, atty. Contacted IRS.                 185.00      0.30          55.50

04/05/2019   SH    Review of docket for responses. Docketed Declaration of No
                   Objections with the court. Reviewed final order, lodged for entry -
                   order re: Obj. # 6 - Hyundai.                                               135.00      0.10          13.50
             SH    Review of docket for responses. Docketed Declaration of No
                   Objections with the court. Reviewed final order, lodged for entry -
                   order re: Obj. #8 - Amex.                                                   135.00      0.10          13.50
             SH    Review of docket for responses. Docketed Declaration of No
                   Objections with the court. Reviewed final order, lodged for entry -
                   order re: Motion to Confirm.                                                135.00      0.10          13.50

04/11/2019   SH    Prepared letter to client re: case being confirmed, next steps and
                   advised client to get financial management course completed.                135.00                      0.00

04/14/2019   GJ    Draft Notice of Hearing, Objection to Claim; Proof of Service and
                   Proposed Order re HCA claim 7; calculate figures and draft
                   Declaration in Support of Claim Objection                                   420.00      0.50         210.00

04/16/2019   SM    Discussion with client who stopped by office unannounced re: case.
                   Client received document from a creditor and were alarmed.
                   Answered many questions regarding case and creditors on their
                   bankruptcy.                                                                 185.00      0.30          55.50

04/17/2019   CB    Prepare fee itemization from beginning of case to date. Forward
                   Motion to TAG for review.                                                   185.00      0.90         166.50

04/19/2019   TAG   Review Motion for Original Approval of Professional Fees. Finalize
                   and return to CB for filing w/ the court.                                   420.00      0.40         168.00
                   For Current Services Rendered                                                          24.75        7,580.50

                                                        Recapitulation
                         Title                             Hours                Rate          Total
                         Senior Attorney -TAG               3.10             $410.00      $1,271.00
                         Senior Attorney -TAG               6.60              420.00       2,772.00
                         Of Counsel - GJ                    0.30              410.00         123.00
                         Of Counsel - GJ                    3.15              420.00       1,323.00
                         Sr. Paralegal                      2.90              180.00         522.00
        Kwang & Yong Chong                                                                  Statement Date: 04/19/2019
        Account No.    2100.00                                                               Statement No.       25312
                                                                                                  Page No.           5

                        Title                               Hours              Rate            Total
                        Sr. Paralegal                        7.90            185.00         1,461.50
                        Jr. Paralegal                        0.80            135.00           108.00


                                                          Expenses

01/02/2019         Postage re: FedEx Deed re: house, daughter.                                                             26.73
01/10/2019         Postage re: FedEx gift-tax affidavit re: house, daughter.                                               27.78
01/11/2019         Filing fee - deed of trust recording                                                                   110.00
01/11/2019         Parking King County Recorder's office                                                                    7.50
01/30/2019         Postage re: full ntc mailings - Chapter 13 Plan and 341 Court Notice - 44 units.                        24.20
01/30/2019         Copies re: full ntc mailings - Chapter 13 Plan and 341 Court Notice - 44 units.                         22.00
02/21/2019         Postage re: POC #6 Obj                                                                                   2.20
02/27/2019         Postage re: full ntc mailings - Amended Schedule C - 46 units.                                          25.30
02/27/2019         Copies re: full ntc mailings - Amended Schedule C - 46 units.                                           13.80
03/01/2019         Postage re POC Obj                                                                                       4.05
03/12/2019         Postage re: full ntc mailings - Motion Confirm 1st Amended Plan - 46 units.                             25.30
03/12/2019         Copies re: full ntc mailings - Motion Confirm 1st Amended Plan - 46 units.                              32.20
04/14/2019         Postage re: POC Obj                                                                                      1.10
04/19/2019         Copies re: full ntc mailings - Motion for Attorney Fees and Costs - 48 units.                           14.40
04/19/2019         Postage re: full ntc mailings - Motion for Attorney Fees and Costs - 48 units.                          26.40
                   Total Expenses                                                                                         362.96

                   Total Current Work                                                                                    7,943.46


                   Balance Due                                                                                       $7,943.46

                   Please Remit                                                                                      $7,943.46
